


110 HR 6857 IH: To amend section 203(a) of the Clean Air Act to permit

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6857
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 203(a) of the Clean Air Act to permit
		  the conversion of a motor vehicle for the use of natural gas fuel, and for
		  other purposes.
	
	
		That section 203(a) of the Clean Air Act (42 U.S.C. 7522(a)) is amended by
			 adding at the end thereof the following: No action with respect to any
			 device or element of design referred to in paragraph (3) shall be treated as a
			 prohibited act under that paragraph if the action is for the purpose of a
			 conversion of a motor vehicle for the use of natural gas fuel..
		
